SENTENCIA
I
El 10 de diciembre de 1994, Florimar Agostini Rodrí-guez fue denunciada por el delito menos grave de impru-dencia o negligencia temeraria de la Sec. 5-201 de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. see. 871.(1) Se le imputó que el 3 de noviembre de 1994 condujo voluntariamente su automóvil con desprecio por la seguri-dad de vidas y propiedades, invadió el carril contrario y causó la colisión al vehículo Honda, propiedad de su con-ductora Xiomara Rodríguez Aguilú, daños a su vehículo y lesiones físicas.
El 1ro de febrero de 1995 se celebró el juicio y desfiló prueba documental estipulada —Ministerio Público y de-fensa— y los testimonios de Rodríguez Aguilú y Angel Váz-quez García por el Ministerio Fiscal. En su defensa, Agos-*427tini Rodríguez prestó testimonio directo y fue contrainterrogada por el Ministerio Público.
A la luz de la prueba presentada, el Tribunal la encontró culpable del delito menos grave de “invasión de carril contrario”. Sec. 5-304 de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. see. 895. Mediante sentencia le im-puso una multa de setenta y cinco dólares ($75) más costas. Acto seguido, el tribunal señaló y citó para una vista de daños, según lo dispuesto en la Sec. 16-102A de la citada ley, 9 L.P.R.A. sec. 1872a, advirtiendo a la perjudi-cada Rodríguez Aguilú que tenía que comparecer con prueba para establecer los daños.
Agostini Rodríguez —por conducto de su abogado— so-licitó al tribunal que efectuara una determinación sobre negligencia comparada, de modo que sirviera para dedu-cirse proporcionalmente del total de daños ocasionados a la propiedad. También pidió permiso para enviar un interro-gatorio a la perjudicada Rodríguez Aguilú sobre los daños sufridos por su vehículo y la forma como ocurrió el accidente. Invocó el derecho al descubrimiento de prueba a base de la naturaleza civil de la vista de daños. El tribunal oportunamente denegó el planteamiento de negligencia comparada, decretando que la vista sólo sería para deter-minar los daños a la propiedad de la perjudicada. Accedió el uso del interrogatorio limitado a esos daños y su prueba.
Inconforme, Agostini Rodríguez acudió al Tribunal de Circuito de Apelaciones mediante certiorari, para cuestio-nar la negativa del tribunal a efectuar una determinación sobre negligencia comparada. Como señalamiento principal de error impugnó la constitucionalidad de la citada See. 16-102A de la Ley de Vehículos y Tránsito de Puerto Rico: (1) en su aplicación al crear una clasificación discriminato-ria y sospechosa al distinguir entre diversas reclamaciones de daños en los ámbitos civil y criminal; (2) de su faz, crear una clasificación sospechosa por razón de estatus, origen, condición social o económica, al distinguir entre personas *428aseguradas y no aseguradas, y (3) contravenir el principio de igual protección de las leyes, al establecer un meca-nismo judicial incompleto, inequitativo e injusto para la reclamación de daños materiales en comparación con el mecanismo civil ordinario. Solicitó que se declarase la in-constitucionalidad o se le permitiese levantar la defensa de negligencia comparada en la vista de daños.
El 12 de junio de 1995, el Tribunal de Circuito de Ape-laciones (Hons. Alfonso de Cumpiano, Broco Oliveras y Miranda de Hostos, Jueces) denegó el recurso. Sostuvo la va-lidez constitucional de la Sec. 16-102A a la luz del escrutinio racional. Expuso que aunque el pago de daños era una compensación de naturaleza civil, resultaba im-procedente la defensa sobre negligencia comparada para imponerlos conforme al criterio de “cantidad razonable”, ya que la sección impugnada no priva a la recurrente de ins-tar una causa de acción y presentar sus defensas en un procedimiento civil ordinario.
A solicitud de Agostini Rodríguez revisamos.(2)
II
Evaluados los argumentos de la recurrente en apoyo de sus señalamientos de error, los expuestos en oposición por el Procurador General, con vista al criterio mayoritario convergente —aunque por fundamentos distintos y plura-listas— se confirma la sentencia del Tribunal de Circuito de Apelaciones.

Se devuelve el caso al Tribunal de Primera Instancia, Sala Superior de San Juan, para la continuación de los procedimientos, según expuesto.

Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. El Juez Asociado Señor Negrón *429García emitió una opinión concurrente. El Juez Asociado Señor Fuster Berlingeri emitió otra opinión concurrente. El Juez Asociado Señor Rebollo López emitió una opinión disidente, a la cual se unió el Juez Asociado Señor Hernán-dez Denton. La Jueza Asociada Señora Naveira de Rodón emitió una opinión disidente, a la cual se unió el Juez Pre-sidente Señor Andréu García. El Juez Asociado Señor Co-rrada Del Río también emitió una opinión disidente.
(Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo
— O —

 Ley Núm. 141 de 20 de julio de 1960, según enmendada, 9 L.P.R.A. see. 301 et sea.


 Reprodujo los mismos señalamientos de error que hizo en el recurso ante el Tribunal de Circuito de Apelaciones.